EXHIBIT 99.2 Susquehanna Financial Group4th Annual Consumer Focus ForumApril 23, Charming Shoppes, Inc. Forward-Looking Statements This presentation contains certain forward-looking statements within the meaning of the Private SecuritiesLitigation Reform Act of 1995 concerning the Company's operations, performance, and financial condition.Such forward-looking statements are subject to various risks and uncertainties that could cause actual resultsto differ materially from those indicated. Such risks and uncertainties may include, but are not limited to: thefailure to consummate our identified strategic solution for our other non-core assets, the failure to effectivelyimplement our planned consolidation, cost and capital budget reduction plans and store closing plans, thefailure to implement the Company's business plan for increased profitability and growth in the Company's retailstores and direct-to-consumer segments, the failure to effectively implement the Company's plans for a neworganizational structure and enhancements in the Company's merchandise and marketing, the failure toeffectively implement the Company's plans for the transformation of its brands to a vertical specialty storemodel, the failure to achieve increased profitability through the adoption by the Company's brands of a verticalspecialty store model, the failure to achieve improvement in the Company's competitive position, the failure tocontinue receiving financing at an affordable cost through the availability of our credit card securitizationfacilities and through the availability of credit we receive from our suppliers and their agents, the failure tomaintain efficient and uninterrupted order-taking and fulfillment in our direct-to-consumer business, changes inor miscalculation of fashion trends, extreme or unseasonable weather conditions, economic downturns,escalation of energy costs, a weakness in overall consumer demand, the failure to find suitable store locations,increases in wage rates, the ability to hire and train associates, trade and security restrictions and political orfinancial instability in countries where goods are manufactured, the interruption of merchandise flow from theCompany's centralized distribution facilities, competitive pressures, and the adverse effects of natural disasters,war, acts of terrorism or threats of either, or other armed conflict, on the United States and internationaleconomies. These, and other risks and uncertainties, are detailed in the Company's filings with the Securitiesand Exchange Commission, including the Company's Annual Report on Form 10-K for the fiscal year endedJanuary 31, 2009, our Quarterly Reports on Form 10-Q and other Company filings with the Securities andExchange Commission. Charming Shoppes assumes no duty to update or revise its forward-looking statementseven if experience or future changes make it clear that any projected results expressed or implied therein willnot be realized. 3 Eric M. SpecterExecutive Vice President andChief Financial OfficerSteven R. WishnerSenior Vice President, Finance Eric M. SpecterExecutive Vice President andChief Financial OfficerSteven R. WishnerSenior Vice President, Finance 4 5 NewPresident and ChiefExecutive Officer Jim Fogarty 6 Jim Fogarty •Successful Business Leader With Great Track Record AndStrong Reputation For Building Operational Excellence •Former Managing Director With Alvarez & Marsal >Provided Leadership, Problem-Solving And Value-Creation ServicesAcross Industries •Proven Skills In Re-energizing Strong Consumer Brands: >Former President And CEO Of American Italian Pasta Company, NorthAmerica’s Largest Dry Pasta Maker (Market Cap Grew Five Fold SinceHis Initial Involvement) >Former CFO of Levi Strauss (EBITDA Nearly Doubled During Tenure) >Former CFO of The Warnaco Group (Emerged From Bankruptcy In2003 After Completing Successful Turnaround During His Tenure) 7 Strategies To Navigate This Economic ClimateAnd Maintain Our Strong Liquidity Position •Focus On Our Core Brands / Core Customer •$125 Million Cost Reduction Program •Capital Structure And Liquidity Position •Generate Free Cash Flow 8 Focus On Our Core Brands / CoreCustomer:Experienced Brand Leaders •Brian Woolf - President, Lane Bryant (7/9/08) >Former CEO, Cache •Jay Levitt - President, Fashion Bug (9/22/08) >Former President and CEO, May Merchandising >Former President and CEO, Robinsons May •Carol Williams - President, Catherines (10/13/08) >Former President, May International >Former President and CEO, Jacobson’s 9 Focus On Our Core Brands /Core Customer •Brand Leaders Have Created Improved Strategies To: >Develop A Culture Of Intense Focus On Their Core Customer >Develop A Unique Fashion Point-Of-View Specifically For ThatCustomer >Our Buyers Will Now Go-To-Market With A Point-Of-View On AShorter Timetable, Versus Just Shopping >Enhance The Price/Value Equation >Increase Product Turnover •Recruited Strong Executives To Build Design Capability •Focused On Improving Marketing Effectiveness 10 •Elevate Fashion Level And Product Execution >Focus On Outfits And Store-Wide Point-Of-View >Shift Product Balance From Basics To Fashion,And From Casual To Wear-to-work •Expand Magalogs To Showcase “Must Have”Fashions And Promote Key Items To DriveTraffic •Tighten Inventory And Improve Margins >Conservative Sales Plans / Faster Turns >Reduce POS Promotions And Events, AndEliminate “Double-dipping” •Build The Cacique Intimate Apparel Business •Grow E-commerce 11 •Create Focused Brand Position With A Strong ValueMessage •Shift From Misses/Plus Orientation To LifestyleOrientation •Initiate Design Team/ New Brand Aesthetic •Use Vertical Design To Lower Prices And ImproveQuality •New Direct Mail Formats, Focusing On ProductSpecifics And Pricing •Expand Use Of E-mail Advertising, Supported By ARelaunched E-commerce Site In August “Look Great, Spend Less” 12 Business Transformation Initiatives:E-commerce Strategy •Currently Finalizing Plans To Outsource OurE-commerce Platform •All Core Brands To Share CommonInfrastructure By This Fall •Objectives Include: >Providing An Improved Online Experience >Increasing Customer Conversion Rates >Substantially Growing Our Brands’ E-commercePenetration In The Second Half Of This Year 13 Cost Savings Program •We Expect To Achieve $125 Million In Savings InFiscal Year 2010* As Compared To Fiscal Year2009 •Major Areas To Achieve Savings >Corporate And Brand Overhead >Real Estate >Non-merchandise Expense >Supply Chain >Store Operations *Management Estimates 14 Selected Balance Sheet Data ($ in millions) 1/31/09 2/2/08 Cash and Available-For-Sale Securities $100 $74 Merchandise Inventories $267 $330 Borrowings On Revolving Line Of Credit $0 $0 Long-Term Debt1 $312 $315 •We Navigated Through One Of The Most Challenging Retail EnvironmentsIn Decades And Grew Cash In Both The 4th Quarter And Fiscal Year 2009 •We Generated Approximately $26 Million In Cash During The 4th Quarter,Through: •Tightly Managed Inventories, Down 19% From Beginning Of Year •Decreases In
